Jackson, Chief Justice.
[Mrs. Georgia A. Robson filed a petition for a homestead and exemption, alleging as follows:
“ The petition of Georgia A. Robson, a resident of said county, shows that her husband,. J. A. Robson, of said county, is the head of a family, consisting of ....'.. and that her husband refuses to apply for a homestead; that she desires, under the constitution of Georgia and the statutes in reference thereto, to have laid *824off and set apart, as a homestead for tho uso of said family, on or out of five hundred and forty acres of land, the property of your petitioner, situated in said county,” etc.
A like application was made as to the personalty. Attached to the petition were schedules of the realty, personalty and creditors of the applicant. Rawlings et al., creditors of the applicant, demurred to the petition, on the ground that the petitioner was a married woman, living with her husband, and not entitled to a homestead out of her own property, and that she was not the head of a family, so as to be entitled to a homestead. The ordinary sustained the demurrer. The applicant carried the case to tho superior court by certiorari. On the hearing there, she moved to amend her application by alleging that her minor children lived with her and were dependent on her, her husband having no property and being unable to do manual labor by reason of being maimed. This was refused, and the judgment of the ordinary, was sustained. Whereupon the applicant excepted.]